Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

CIVIL ACTION NO. 20-cv-00451-SKC


 TIFFANY GRAYS,

                Plaintiff,

        v.

 BLACKHAWK ACQUISITION LLC;
 SHANE BORN

                Defendants.


                             STIPULATED PROTECTIVE ORDER


       IT IS HEREBY STIPULATED by and between Plaintiff Tiffany Grays (“Plaintiff”), and

Defendants Blackhawk Acquisition LLC and Shane Born (together “Defendants”), through their

respective attorneys of record, as follows:

       WHEREAS, documents and information have been and may be sought, produced or

exhibited by and among the parties to this action relating to trade secrets, confidential research,

development, technology or other proprietary information belonging to the Defendants, and/or

personal income, credit and other confidential information of Plaintiff.

       1.      Therefore, pursuant to Rule 26(5)(c)(1) of the Federal Rules of Civil Procedure,

and with the consent of the parties to this action, IT IS HEREBY ORDERED:

       2.      Any party or non-party producing or filing documents or other materials in this

action (the “Producing Party”) may designate such materials and the information contained

therein subject to this Order by typing or stamping on the front of the document, or on the

portion(s) of the document for which confidential treatment is designated, “Confidential.”
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 2 of 8




       3.      To the extent any motions, briefs, pleadings, deposition transcripts, or other

papers to be filed with the Court incorporate documents or information subject to this Order, the

party filing such papers shall designate such materials, or portions thereof, as “Confidential,”

shall file them with the clerk under seal; provided, however, that a copy of such filing having the

confidential information deleted therefrom may be made part of the public record. Any party

filing any document under seal must comply with all Local Rules.

       4.      All documents, transcripts, or other materials subject to this Order, and all

information derived therefrom (including, but not limited to, all testimony given in a deposition,

declaration or otherwise, that refers, reflects or otherwise discusses any information designated

“Confidential” hereunder), shall not be used, directly or indirectly, by any person , including the

other Defendants, for any business, commercial or competitive purposes or for any purpose

whatsoever other than solely for the preparation for and trial of this action in accordance with the

provisions of this Order.

       5.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice,

any document, transcript or pleading given “Confidential” treatment under this Order, and any

information contained in or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and

may not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this

litigation; (c) counsel for the parties, whether retained outside counsel or in-house counsel and

employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact

witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need




                                                  2
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 3 of 8




to know such information; (e) present or former employees of the Producing Party in connection

with their depositions in this action (provided that no former employees shall be shown

documents prepared after the date of his or her departure); and (f) experts specifically retained as

consultants or expert witnesses in connection with this litigation.

        6.     Documents produced pursuant to this Order shall not be made available to any

person designated in Subparagraph 6(f) or 7(b), unless he or she has first read this Order, agreed

to be bound by its terms, and signed the attached “Declaration of Compliance” (Exhibit A).

        7.     All persons receiving any or all documents produced pursuant to this Order shall

be advised of their confidential nature. All persons to whom confidential information and/or

documents are disclosed are hereby enjoined from disclosing same to any person except as

provided herein, and are further enjoined from using same except in the preparation for and trial

of the above-captioned action between the named parties thereto. No person receiving or

reviewing such confidential documents, information or transcript shall disseminate or disclose

them to any person other than those described above in Paragraph 6 and Paragraph 7, and for the

purposes specified, and in no event shall such person make any other use of such document or

transcript.

        8.     Nothing in this Order shall prevent a party from using at trial any information or

materials designated “Confidential.”

        9.     This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the

designation of any information, document, or the like as “Confidential,” nor the failure to make

such designation, shall constitute evidence with respect to any issue in this action.




                                                 3
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 4 of 8




         10.   Within sixty (60) days after the final termination of this litigation, all documents,

transcripts, or other materials afforded confidential treatment pursuant to this Order, including

any extracts, summaries, or compilations taken therefrom, but excluding any materials which in

the good faith judgment of counsel are work product materials, shall be returned to the Producing

Party.

         11.   In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Protective Order, the parties shall first try to

resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the

party objecting to the designation may seek appropriate relief from this Court. During the

pendency of any challenge to the designation of a document or information, the designated

document or information shall continue to be treated as “Confidential” subject to the provisions

of this Protective Order.

         12.   Nothing herein shall affect or restrict the rights of any party with respect to its

own documents or to the information obtained or developed independently of documents,

transcripts and materials afforded confidential treatment pursuant to this Order.

         13.   It shall be the obligation of each party, upon hearing of any breach or threatened

breach of this Order by any person, to promptly notify the opposing and producing parties of

such breach or threatened breach. If another court or an administrative agency subpoenas or

orders production of “Confidential” materials that a party obtained under the terms of this Order,

the party receiving the subpoena shall promptly notify the party or other person who designated

the “Confidential” materials of the pendency of such subpoena or order.

         14.   “Confidential” materials inadvertently produced by any party or nonparty through

discovery in this action without having been designated as “Confidential” shall be subject to the




                                                  4
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 5 of 8




provisions of this Order to the same extent as if the inadvertent disclosure had not occurred so

long as there is reasonable notice to the other party of the inadvertent disclosure. If a producing

party inadvertently discloses to a receiving party information that is privileged or otherwise

immune from discovery, said producing party shall, within a reasonable amount of time after

discovery of such disclosure, so advise the receiving party in writing and request that the item or

items of information be returned. No party to this action shall thereafter assert that such

disclosure waived any privilege or immunity. It is further agreed that the receiving party will

return such inadvertently produced item or items of information and all copies thereof within

fourteen (14) business days of receiving a written request for the return of such item or items of

information from the producing party.

         15.    The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

SO ORDERED.

Dated:         October 20, 2020.
                                                    S. KATO CREWS
                                                    U.S. MAGISTRATE JUDGE




 Dated: October 15, 2020                                Respectfully submitted,

                                                        /s/ Tiffany Grays, pro se
                                                        Tiffany Grays
                                                        P.O. Box 472322
                                                        Aurora, CO 80047
                                                        720-623-1883
                                                        Email: legalgrays@gmail.com




                                                   5
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 6 of 8




                                         Agreed:

                                         /s/ Rebecca E. Kuehn_______
                                          Rebecca E. Kuehn
                                          Erik M. Kosa
                                          Hudson Cook, LLP
                                          1909 K Street, N.W., 4th Floor
                                          Washington, D.C. 20006
                                          Office: (202) 223-6930
                                          Email: rkuehn@hudco.com
                                          Email: ekosa@hudco.com

                                         Allison L. Gambill
                                         Brownstein Hyatt Farber Schreck, LLP
                                         410 17th Street, Suite 2200
                                         Denver, Colorado 80202
                                         Phone: 303.223.1100
                                         Email: agambill@bhfs.com

                                         Counsel for Defendants Blackhawk
                                         Acquisition LLC and Shane Born




                                     6
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 7 of 8




                                              EXHIBIT A

                             DECLARATION OF COMPLIANCE

         I, _____________________________________, declare as follows:

         1.    My address is ________________________________________________.

         2.    My present employer is ________________________________________.

         3.    My present occupation or job description is _________________________.

         4.    I have received a copy of the Stipulated Protective Order entered in this action on

_______________, 20___.

         5.    I have carefully read and understand the provisions of this Stipulated Protective

Order.

         6.    I will comply with all provisions of this Stipulated Protective Order.

         7.    I will hold in confidence, and will not disclose to anyone not qualified under the

Stipulated Protective Order, any information, documents or other materials produced subject to

this Stipulated Protective Order.

         8.    I will use such information, documents or other materials produced subject to this

Stipulated Protective Order only for purposes of this present action.

         9.    Upon termination of this action, or upon request, I will return and deliver all

information, documents or other materials produced subject to this Stipulated Protective Order,

and all documents or things which I have prepared relating to the information, documents or

other materials that are subject to the Stipulated Protective Order, to my counsel in this action, or

to counsel for the party by whom I am employed or retained or from whom I received the

documents.

         10.   I hereby submit to the jurisdiction of this Court for the purposes of enforcing the

Stipulated Protective Order in this action.


                                                  1
Case 1:20-cv-00451-SKC Document 35 Filed 10/20/20 USDC Colorado Page 8 of 8




       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

       Executed this ____ day of _____________, 20__, at __________________.




                                                 _______________________________________
                                                 QUALIFIED PERSON




                                                2
